The arguments and amendments submitted 01/19/2021 have been considered.  In light of amendments made, the prior USC § 112(a) rejection of claim 19 is hereby withdrawn.  The merits of the claims, however, remain unpatentable as set forth below.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 19 recites the limitation of “at least one of the one or more position marks comprises one or more LED lamps”, but applicant has not pointed out where the limitation is supported.  The disclosure does not provide support for this feature, instead only providing support for “an LED lamp is used as or designed as a position mark”.  Dependent claims fall herewith.
Claim 19 recites the limitation of “at least one of the one or more LED lamps are arranged in the bottom plate.”  The disclosure does not provide support for this feature, instead only providing support for embodiments wherein there are “recesses within the bottom plate 19 in which LED lamps 20 are arranged as position marks”.  In other words, embodiments requiring recesses must have a plurality of LED lamps not just at least one of the LED lamps.  Dependent claims fall herewith.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites “wherein the bottom plate comprises one or more recesses where the at least one of the one or more LED lamps are arranged.”  However, it is unclear whether claim 22 allows the at least one LED to be arranged within more than one recess or not.  Or, does the claim require each LED lamp is arranged within a respective recess?  For the purpose of examination, claim 22 reads on “wherein the bottom plate comprises recesses with each recess having a LED lamp arranged within”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding claims 19-25, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“image acquisition device”
“radiation device”

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“image acquisition device” reads on a camera, CMOS, or CCD device, per pp. 1 and 4
“radiation device” reads on a laser, per pg. 6
Regarding claims 23-25, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“light-transmissive heat protective device”
because it use a generic placeholder “device” coupled with functional language as recited in the claim without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“light-transmissive heat protective device” reads on a glass ceramic plate, per pg. 6
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US PGPub 2016/0114431) in view of Shkolnik (US PG Pub 2010/0125356, previously made of record), Rubbert (US PGPub 2002/0006217), and Lin (US PG Pub 2006/0268550).
Regarding claim 19, Cheverton teaches a device for producing three-dimensional objects (Figs. 1-2 and accompanying descriptions), the device comprising: 
a construction chamber (direct metal laser melting machine 10 including powder bed 24); 
	one or more position marks disposed in the construction chamber (position marks include each melt pool area such as the one labeled 50 in Fig. 2 with description of neighboring melt pools in para. 0023 indicating that the scanning of the laser forms multiple melt pools in different positions across the 
	a camera (sensors 26 and 32 may be a camera per paras. 0038 and 0054) configured to detect electromagnetic radiation emitted by the one or more position marks (optical signal 42 from melt pool 50 is emitted radiation as shown in Fig. 2 and described in paras. 0033-0034 and 0038-0039);
	a laser (laser 14 in Fig. 1) configured to irradiate successive layers of a construction material to produce a three-dimensional object (para. 0030-0031), the irradiation by the laser having been modified (referred to as feedback adjustment of a build parameter per para. 0025, which may include a power output, scanning speed, or raster tool path of the laser per paras. 0026 and 0057) based at least in part on image data representing the electromagnetic radiation emitted by the one or more position marks (detection of optical signal 42 by cameras 26 and 32 produces image measurement data of the size and/or temperature of the melt pool area per paras. 0038 and 0054) and detected by the camera (“optical sensors 26 and 32 are configured to sample data” from measurement of optical signal 42 per para. 0038), the modification of the irradiation correcting (para. 0055-0056) a measuring inaccuracy of the camera (referred to as “a difference value between a nominal melt pool area and the measured melt pool area of DMLM system 10 to generate control signals” in para. 0055; see also para. 0043) at least in part by using a calibration data record (nominal melt pool area from calibration model 52 per para. 0055) to correct the image data (paras. 0055-0056); and
	a bottom plate (bed 24 in Fig. 1 is a plate) defining at least a portion of a carrying device (24) for supporting the construction material (48) in the construction chamber (as shown in Fig. 1).
Cheverton does not teach at least one of the one or more position marks comprises one or more LED lamps.
 However, Shkolnik teaches a 3D printer device using calibration position marks (102 and 104 in paras. 0083 and 0108 mark right and left positions) disposed in the construction chamber (as shown in Fig. 15A) configured to emit electromagnetic radiation (as shown in Fig. 15A and discussed in paras. 0287-0288) comprising LED lamps (LEDs of paras. 0106 and 0108).
Shkolnik teaches that the use of LED light emitters to generate patterns of calibration position marks increases measuring inaccuracy for the image acquisition device during 3D printing (paras. 0089-
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Shkolnik’s teachings, and/or KSR rationale C, it would have been obvious to one of ordinary skill in the 3D printing arts to add at least one position mark comprising an LED lamp as shown by Shkolnik to predictably obtain improved calibration of Cheverton’s camera and the various benefits taught by Shkolnik and cited above.  
	Cheverton does not teach the calibration data record is generated from an image data record representing the electromagnetic radiation emitted by the one or more position marks and detected by the camera.  Instead, Cheverton teaches the calibration data record giving a nominal melt pool area is generated from a calibration model without further description of how the calibration model is generated.
	However, Rubbert teaches that calibration data records (referred to as a three-dimensional virtual model) may be generated from image data records produced by a pattern of reflected radiation (paras.  0125 and 0204).  
	Rubbert teaches that generation of calibration data records in this fashion produces a complete and highly accurate three-dimensional model of the object that was imaged via reflected radiation (para. 0125).
	In view of Rubbert teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheverton’s apparatus to generate the calibration data records from image data records representing the electromagnetic radiation emitted by the one or more position marks (analogous to Rubbert’s image data records produced by a pattern of reflected radiation) to predictably obtain a complete and highly accurate model of the melt-pool area.
	Cheverton, Shkolnik, and Rubbert do not teach at least one of the one or more LED lamps are arranged in the bottom plate.

	In view of Lin’s teachings, it would have been obvious to one of ordinary skill in the art to modify Cheverton to arrange Shkolnik’s LEDs in Cheverton’s bottom plate to predictably obtain these benefits. 
Regarding claim 20, Cheverton teaches the laser is configured to provide irradiation having a modified intensity (referred to as power output in paras. 0026 and 0056) or dwell time (referred to a scanning speed in paras. 0026 and 0056), the modified intensity or dwell time based at least in part on the image data representing electromagnetic radiation emitted by the one or more position marks (detection of optical signal 42 by cameras 26 and 32 produces image measurement data of the size and/or temperature of the melt pool area per paras. 0038 and 0054)  and detected by the image acquisition device (“optical sensors 26 and 32 are configured to sample data” from measurement of optical signal 42 per para. 0038).
Regarding claim 21, Cheverton teaches the one or more position marks are configured to emit electromagnetic radiation simulating radiation characteristics of the construction material (para. 0039) at a given level of heat radiation having been received by the construction material from the laser (para. 0022).
Regarding claim 25, Cheverton teaches the devices comprises a planar lighting device (laser irradiated melt pool 50 in Fig. 2 is a planar lighting device), the planar lighting device providing the electromagnetic radiation emitted by the one or more position marks (paras. 0023 and 0039).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton in view of Shkolnik, Rubbert, and Lin, as applied to claim 19 above, further in view of Bokodi (US PG Pub 2010/0101490).
Regarding claims 23-24, Cheverton, Shkolnik, and Rubbert do not teach these features.
However, Bokodi teaches that a 3D printer may utilize glass ceramic plates for various components in the carrying device (para. 0021) and that the glass ceramic plates enable shielding of carrying device components from high process temperatures (para. 0007).

In view of Bokodi’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a glass ceramic plate as a light-transmissive heat protection device with Cheverton’s powder bed to predictably provide a heat shield on Cheverton’s powder bed for the melt pool position marks which are at high temperatures from laser irradiation and to predictably obtain the other thermal benefits taught by Bokodi and cited above.
Allowable Subject Matter
Claim 22 would be allowable over the prior art if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim.  However, it is noted that base claim 19 has been rejected under 112(a).
Regarding claim 22, the prior art of record does not teach, suggest, or render obvious a device for producing three-dimensional objects, comprising a bottom plate defining at least a portion of a carrying device for supporting the construction material in the construction chamber, wherein the bottom plate comprises recesses with each recess having a LED lamp arranged within, in combination with all other limitations of claim 19.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered and are discussed below.
Regarding claim 19, Applicant's arguments with respect to the prior art rejections of the claims have been fully considered, are primarily drawn toward the claims as amended with the new feature of         “a bottom plate defining at least a portion of a carrying device for supporting the construction material in the construction chamber, wherein at least one of the one or more LED lamps are arranged in the bottom plate”, and have been addressed on the combination of Cheverton’s, Shkolnik’s, and Lin’s teachings as described in the rejection of claim 19 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY R SMITH JR./
Examiner, Art Unit 1745